Citation Nr: 1447265	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-13 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to June 25, 2009, for the grant of service connection for traumatic brain injury (TBI) with headaches.

2.  Entitlement to an initial rating greater than 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In this decision, the RO granted service connection for TBI with headaches with an initial rating of 70 percent, effective as of June 25, 2009.  

In April 2014, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing has been associated with the Veteran's Virtual VA electronic claims file.

The Board acknowledges that a reduction of the Veteran's assigned rating for TBI has been proposed, but a final rating decision in that regard has not been rendered.  In any case, the matter is not for appellate consideration.

The record reflects that after the statement of the case (SOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because the Veteran, through his representative, subsequently waived initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2014).

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

In an April 2014 statement, the Veteran raised claims of entitlement to a permanent and total rating, a total disability rating based on individual unemployability, and service connection for depression / dysthymia / mood disorder, scars, sleep apnea, and diabetes mellitus.  These claims are not on appeal to the Board as they have never been considered by the RO.  Therefore, they are REFERRED to the RO for proper development and consideration.

The issue of entitlement to an increased rating for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The June 13, 2006, claim the Veteran filed for multiple disabilities, to include chronic headaches, bilateral hearing loss, bilateral tinnitus, a bilateral eye condition, a bilateral ear drum condition, a sinus condition, a nervous condition, and seizures, also reasonably raised a claim for entitlement to service connection for TBI.


CONCLUSION OF LAW

The criteria for an effective date of October 1, 2006, but no earlier, for the grant of entitlement to service connection for TBI with headaches have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

The Board notes that the Veteran's appeal as to the effective date assigned for his service connection for TBI with headaches is considered a "downstream" issue, a specific VCAA notice letter was not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue).  Moreover, the Federal Circuit has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal during the hearing and elicited testimony from the Veteran concerning his contentions.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

To the extent that the duty to assist may apply, there is no indication that any pertinent treatment records remain outstanding.  Furthermore, neither the Veteran nor his representative has argued that he has been prejudiced by any possible notice defects in this case, or that any other pertinent evidence remains outstanding.  

In summary, no further action is necessary to fulfill VA's duties to notify and assist.  Under the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Earlier Effective Date

The Veteran contends that the effective date for the award of service connection for TBI should be the day following his separation from active service, or October 1, 2006, due to his having filed an original claim for compensation benefits for symptoms later attributed in whole or in part to his subsequently diagnosed TBI, to include chronic headaches, seizures, and sinus, eye, and ear conditions on June 13, 2006.  

The effective date for the grant of service connection and a disability rating will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge.  Otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Further, for an increased rating, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, the effective date will be the date of receipt of the claim.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2014).  "Any communication or action indicating an intent to apply for one or more benefits .... may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2014); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Dunson v. Brown, 4 Vet. App. 327, 329-30 (1993).

To constitute an informal claim for a benefit, a communication or action must indicate an intent on the part of the claimant to apply for the benefit and must identify the benefit sought.  38 C.F.R. § 3.155; Brannon, 12 Vet. App. at 34-35 (indicating that, the mere presence of medical evidence showing a disability does not establish an intent on the part of the veteran to seek service connection for that disability).  

The United States Court of Appeals for Veterans Claims (the Court) has held that VA is not held to a standard of prognostication when determining what issues are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995); Allin v. Brown, 6 Vet. App. 207, 213 (1994) ("there must be some indication . . . that [a claimant] wishes to raise a particular issue . . . . The indication need not be express or highly detailed; it must only reasonably raise the issue.")  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2014).

In this case, on June 13, 2006, VA received a claim from the Veteran for entitlement to service connection for numerous disabilities, including chronic headaches, bilateral hearing loss, bilateral tinnitus, a bilateral eye condition, a bilateral ear drum condition, a sinus condition, a nervous condition, and seizures.

The Veteran was afforded a QTC general medical examination in June 2006.  At that time, the Veteran reported a diagnosis of vasovagal syncope, with symptoms that included angina, shortness of breath, fatigue, and syncope.  He also described seizures that had existed since 2005 and included symptoms of syncope, convulsions, and headaches.  He had experienced 12 total attacks, occurring about 6 times per year.  The Veteran described experiencing headaches from 1994 that were recurring and most likely were sinus headaches.  He experienced approximately 8 attacks per year and during the attacks would stay in bed and was unable to do anything.  The Veteran discussed chronic sinusitis that had been diagnosed in 2005 that was constant and included symptoms such as shortness of breath and hoarseness of voice.  Following examination of the eyes, head, ears, nose, throat, skin, lymphatic system, neck, lungs, heart, abdomen, extremities, rectal, genitals, musculoskeletal system, and neurological system, with additional EKG, numerous x-rays, and laboratory testing, the examiner diagnosed (in relevant part) hypertension with vasovagal syncope, seizures that were more likely than not related to hypertension with vasovagal syncope, sinus headaches, and allergic rhinitis.

During a July 2006 QTC psychiatric examination, the Veteran reported symptoms that included sleep problems, nightmares, anxiety, sweating, fearfulness, confusion, panic attacks, loss of energy, loss of interest, depression, which he attributed to his combat experiences in Southwest Asia.  The examiner diagnosed PTSD.

During a June 2006 QTC eye examination, the Veteran's light sensitivity was specifically attributed to discrete diagnoses of residual anular opacities and pannus secondary to Mooren's Corneal ulcers bilaterally.  

The Veteran was afforded a June 2006 QTC audiological examination, during which he was diagnosed with tinnitus, healed perforations of the bilateral tympanic membrane, and mild hearing loss that did not meet VA standards for a diagnosed hearing loss disability.  The examiner attributed the hearing loss and tinnitus to in-service noise exposure.  

Based on the foregoing, in a November 2006 rating decision, the RO granted entitlement to service connection for PTSD, tinnitus, vasovagal syncope (claimed as heart condition and seizures), sinus headaches, allergic rhinitis, residual annular opacities and pannus, and bilateral perforated tympanic membranes, while denying entitlement to service connection for bilateral hearing loss.  The Veteran subsequently submitted a notice of disagreement with several unrelated issues addressed in the November 2006 rating decision, but did not express any disagreement with the above issues.  

Thereafter, in December 2008, the Veteran sought treatment for pain in his feet.  During the course of that treatment visit, he was afforded a TBI screen.  The TBI screen was positive and a contemporaneous note indicated that the Veteran had been involved in a motor vehicle accident during active duty that resulted in a cut on the head and brain bruise.  The treatment provider noted that nowhere in his records did it indicate that he had a TBI.  

On May 18, 2009, the Veteran underwent a TBI consult.  The Veteran discussed multiple in-service incidents, as well as current daily bilateral temple pressure headaches.  Once a week he also experienced a severe headache starting in the temples.  The treatment provider diagnosed a likely mild TBI based on cumulative in-service head injuries.

On June 25, 2009, VA received a statement from the Veteran indicating that he would like to be evaluated for TBI.

Subsequently, the Veteran was afforded a January 2010 QTC examination.  At that time, the Veteran reported headaches from 1994 and in-service head injury or injuries from a motor vehicle accident and improvised explosive device mortar blasts.  He also reported numerous psychiatric symptoms, which included mood swings, confusion, slowness of thought, problems with concentration and attention, difficulty with directions, reading problems, anxiety, depression, and memory problems.  The Veteran also described hearing and vision problems.  He also discussed symptoms of vertigo, dizziness, pain of unknown origin, and speech problems.  He denied seizures.  Based on the Veteran's reports and the evidence of record, the examiner diagnosed status post TBI with residual headaches.  The subjective symptoms were confusion, agitation, inability to concentrate, and zoning out.  The examiner indicated that there were no objective findings and that the only subjective symptom attributable to the Veteran's TBI was his headaches and light and sound sensitivity.  

Based on the foregoing, the March 2010 rating decision granted entitlement to service connection for TBI with headaches, assigning a 70 percent rating effective June 25, 2009.  

The Veteran subsequently submitted a timely notice of disagreement and substantive appeal.  Throughout the appellate process he has argued that the effective date of his TBI should reflect the earliest date available following his original claim for benefits, received on June 13, 2006, because the symptoms of his TBI were reported during his original claims process (including during the June 2006 and July 2006 QTC examinations) and that he would have been diagnosed with a TBI at that time had the examiners done a TBI screening at that time.  The Veteran contends that based on his reported symptoms, such a screening should have been done.

As discussed above, at no time prior to his June 25, 2009 claim, did the Veteran explicitly request entitlement to service connection for TBI.  The Veteran does not contend otherwise.  As such, the Veteran is asserting that his claim for symptoms such as chronic headaches, bilateral hearing loss, bilateral tinnitus, a bilateral eye condition, a bilateral ear drum condition, a sinus condition, a nervous condition, and seizures, encompassed and included a claim for entitlement to service connection for TBI.  

The Board recognizes that VA is obligated to sympathetically construe an application for benefits to encompass every reasonably raised benefit to which the Veteran is entitled.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  In this case, the Board recognizes that the Veteran's June 2006 claim and contemporaneous statements, including on examination, did not specifically attribute any of the above-listed symptoms to head trauma in service, but the service treatment records (which were of record at the time) do document an August 1994 motor vehicle accident with a documented laceration of the head.  Although there was no loss of consciousness or diagnosis of TBI at that time, in subsequent records the Veteran did report ongoing headaches from the time of the accident.  In addition, during the course of his original adjudicative process he did attribute certain ear problems to significant acoustic trauma and injury, which was confirmed by the June 2006 VA audiological examination report.  Reading the Veteran's original June 2006 claim very generously in light of the evidence of record at the time, the Board will presume for the purposes of this decision only that the June 2006 claim included an implicit claim for entitlement to service connection for TBI.  

The Board is cognizant of the "implicit denial rule" articulated by the Federal Circuit and the Court.  The Federal Circuit has determined that where a claim, including a reasonably raised claim under a sympathetic reading, is not acted upon by the agency decision maker, it is deemed denied.  Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005).  The Federal Circuit Court subsequently held that when a claimant files more than one claim with the RO at the same time, if the RO acts on one of the claims but fails to specifically address the other, the second claim is deemed denied and the appeal period begins to run.  Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006).  The Court, for its part, has held that, for a claim to be deemed denied, there must be a recognition of the substance of the claim in a decision, from which the claimant could reasonably deduce that the claim had been adjudicated, or an explicit subsequent adjudication of a claim for the same disability.  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007).  The Court in Ingram interpreted Deshotel and Andrews to stand for the proposition that, where an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not "specifically" deny that claim.  Id.  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.  Adams v. Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).

In addition, the Board also has considered the case of Cogburn v. Shinseki, 24 Vet. App. 205 (2010).  In Cogburn, the Court set forth four factors that must be considered when determining whether a claim was implicitly denied: (1) "The relatedness of the claims"; (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether "the claimant is represented."  Id. at 212-214.

After careful consideration, the Board finds that there is insufficient evidence of record to conclude that the November 2006 rating decision was sufficiently specific to apprise the Veteran that a rating for TBI was not warranted and had been denied.  As such, the above rating decision cannot be considered an implicit denial of a claim for entitlement to service connection for TBI.  Cf. Ingram, 21 Vet. App. at 255; see also Cogburn, 24 Vet. App. 212-214.  The November 2006 rating decision did not refer to a TBI or discuss such a diagnosis in any way.  Moreover, the Veteran was represented by a service organization at the time, rather than by an attorney.  

As a claim for entitlement to service connection for TBI was implicitly raised in the June 13, 2006 claim and remained unadjudicated by the November 2006 rating decision until it was subsequently granted in the March 2010 rating decision, the Board concludes that the effective date for entitlement to service connection for TBI should be October 1, 2006, but no earlier, as this is the first day following the Veteran's separation from active service and the earliest date permitted by law and regulation.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date of October 1, 2006, for entitlement to service connection for TBI with headaches is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In a February 2014 rating decision, the RO granted entitlement to service connection for migraine headaches (associated with traumatic brain injury) and assigned a 30 percent rating, effective January 1, 2014.  In an April 2014 statement, the Veteran indicated that he was filing a notice of disagreement with the February 2014 rating decision with respect to the assigned 30 percent rating for migraine headaches.  The claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC as to the issue of entitlement to a rating in excess of 30 percent disabling for migraine headaches (associated with traumatic brain injury).  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


